Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed April 01, 2022 fails to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has failed to provide a copy of reference AU 4785668.  It has been placed in the application file, but the information referred to therein, with respect to reference AU 4785668, has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0345902 to Blank et al.   As to claims 1 and 8, Blank et al discloses, Figs. 1, 7, 8 and 12-15 for example, (see also, annotated Fig. 8 of Blank et al.), a filler beam assembly (7) of a formwork structure (Fig. 1) comprising:
	a beam comprising:
	a first end (28) and a second end (28) distal to the first end, wherein the first end and the second end are adapted to be in contact with top plates (24) of respective drop head assemblies (4); and a top surface (top surface of the beam) having a drophead interface edge (end of top surface 7) at the first end and a drophead interface edge at the second end;
	a first lip (35) formed on one side of the beam and adapted to accommodate one of a timber runner and a Polyurethane (PU) insert for being nailed with a plywood positioned adjacent to the top surface of the beam; 
	an additional lip (lower lip in Fig. 8 on left and right side of the beam) disposed below the first lip (35) and adapted to be accommodate a head portion of a cross beam and
a first end piece (first end piece depicted in the annotated Fig. 8 of Blank et al.), adapted to be disposed on an other side of the beam, wherein the other side is a side opposite to the one side having the first lip and the additional lip. The Blank et al. beam can and may accommodate an appropriate beam or beam head within the additional lower lip.
As to claim 8, Blank et al. discloses, a drop-head assembly 4 comprising a top plate (23) adapted to be in contact with one of the first end and the second end of the beam (7), the top plate comprising an interface edge (edge of plate 23) to be in contact with the respective drophead interface edge (interface edge of beam 7), wherein the drophead interface edge is formed to complement the interface edge of the top plate. 
Claim 2. The beam (7) is formed of one of an Aluminum extrusion of high-grade Aluminum alloy and of plate bent steel sections, (col. 2, lines 36-48).
As to claim 3, each of the drophead interface edge and the drophead interface edge is formed to complement an interface edge of a top plate of a respective drop-head assembly. The Blank et al. beam can and may accommodate an appropriate beam to top plate interface edge.
Claim 4. The first lip (34) and the additional lip (lower lip in Fig. 8 on right side of the beam) can be seen as formed along the length of the beam (101).
As to claim 5, a first end piece, (as depicted in the annotated Fig. 8 of Blank et al), adapted to be disposed on other side of the beam and adjacent to the first end (28); and
a second end piece, (opposite end of the first end piece,) adapted to be disposed on the other side of the beam and adjacent to the second end, (opposite end 28), wherein the first end piece and the second end piece are adapted to establish a connection with the respective drop-head assemblies. The Blank et al. beam can and may accommodate a connection with a respective drop-head assembly.

Allowable Subject Matter
Claims 6, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                   /MICHAEL SAFAVI/                                                                   Primary Examiner, Art Unit 3631                                                                                                                                     

MS
October 04, 2022 

Annotated Fig. 8 of Blank et al.:



    PNG
    media_image1.png
    363
    566
    media_image1.png
    Greyscale